DETAILED ACTION

Allowable Subject Matter
Claims 1-3 and 5-10 are allowed.

The following are details of the closest prior arts of record found:
 	Hughes et al. (US Patent Publication 2014/0361928) discloses a system wherein a receiver hub receives receiver signals from the receiver and sensor receiver signals from the sensor receivers and collects blink data, time measurements such as time of arrival, time difference of arrival, etc. and/or signal measurements from the receivers and computes location data for the tags wherein the receiver hub may determine the shortest route and designate mesh nodes 203b-3 and discloses a number N of receivers are positioned at known coordinates which are respectively positioned at distances from a reference tag and discloses the proximity data may include data such as tag or sensor UIDs, identifying one or more mesh nodes in proximity to the specified origin node and the origin node may have a predetermined range for transmission of the proximity data, limiting the receipt of the proximity data to a specified radius and the receiver hub may calculate mesh node location based on blink data and a proximity radius for each mesh node to determine a position calculation for the origin node and discloses the object to be located has an attached tag having a transmitter that transmits a burst comprising an information packet that includes ID information, sequential burst count, etc. and the sequential burst count from each tag may be provided in order to permit at the receiver hub, correlation of TOA measurement data 
Hwang et al. (US Patent Publication 2019/0090092) discloses a system wherein in UTDoA, the serving eNB may command the UE to transmit a sounding reference signal and the neighbor eNBs receive the SRS, calculate the RSTDs and transmit the calculated RSTDs to the network server and then the network server may estimate the position of the UE and discloses the network server may derive TDoA information from the RSTDs using prior knowledge of reference time difference among the eNBs and derive two or more hyperbolic curves being a set of points whose distances to the two eNBs are constant by calculating the difference between a UE-eNB.sub.2 distance and a UE-eNB.sub.3 distance based on the TDoAs. 
Khong et al. (US Patent Publication 2017/0030995) discloses a system wherein a master anchor transceiver and slave anchor transceivers are fixedly positioned in an area of interest to the user and their coordinates are known and wherein a target transceiver generates a response signal that is received and processed by the master anchor transceiver and each of a plurality of slave anchor transceivers and the distances between the target transceiver and the master anchor transceiver and between the target transceiver and a plurality of slave anchor transceivers are calculated and from that information, the coordinate position of the target transceiver is calculated and further includes the step of determining the time difference of arrival of 
Moeini et al. (US Patent Publication 2016/0140821) discloses a system wherein upon receiving the beacon signal, each node generates a timing signal and sends the timing signal to the coordinator network and the coordinator signal determines the TDOA of the signals and once, the TDOA is determined, the coordinator determines the relative difference in distance of the asset to the nodes and discloses the time difference between reception of the beacon signal at node #1 to the reception of the signal at node #0 and the time difference between reception of the beacon signal at node #2 to the reception of the signal at node #0 is utilized in determining a distance R which is the difference in distance between the asset to node#0 and the asset to node#1 and discloses the coordinator communicates the distance R to the management server and discloses the management server has access to the known fixed locations of the nodes and can determine the position of the tag and discloses the coordinator receives the timing signals from the synchronized nodes and determines the relative TDOA of the received timing signal and determines the location of the asset.


The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are clear on the record.  And after a thorough search and further examination, Claims 1-3 and 5-10 are found to be allowable because the closest prior art found of Hughes et al. (US Patent Publication 2014/0361928) and Hwang et al. (US Patent Publication 2019/0090092) and Khong et al. (US Patent “wherein any one positioning monitoring node locally maintains a positioning target device MAC address list, and periodically updates the list through the subnet master node; the positioning monitoring node receives a Beacon packet sent by the positioning target device and supporting adjusting a transmitting period in MAC layer, and records a receipt time; when a MAC address in the Beacon packet representing a sender of the Beacon packet is in the positioning target device MAC address list of the positioning monitoring node, then the positioning monitoring node provides information to the subnet master node corresponding thereto; and wherein the information includes the MAC address of the sender of the Beacon packet, the receipt time of the Beacon packet, a receiving signal strength RSSI value of the Beacon packet, or includes the MAC address of the sender of the Beacon packet, the receipt time of the Beacon packet, a receiving signal strength RSSI value of the Beacon packet, and detected information obtained by a sensing and detection module of the positioning target device” in the specific order, structure and combination of limitations recited, inter alia, by the independent claim 1 of the claimed invention.  
The dependent claims are found to be allowable based on their dependency on the allowed independent claims and for the same reasons as indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645